Title: From James Madison to Congress, 20 July 1813
From: Madison, James
To: Congress


Washington 20th July 1813.
Confidential
There being sufficient ground to infer, that it is the purpose of the Enemy to combine with the Blockade of our Ports, special licences to neutral vessels, or to British vessels in neutral disguises, whereby they may draw from our Country the precise kind and quantity of Exports essential to their wants, whilst its general commerce remains obstructed; keeping in view also the insidious discrimination between the different Ports of the United States; and as such a system, if not counteracted will have the effect of diminishing very materially the pressure of the war on the Enemy, and encouraging a perseverance in it, at the same time that it will leave the general Commerce of the United States under all the pressure the Enemy can impose; thus subjecting the whole to Britis⟨h⟩ regulation in subserviency to British monopoly; I recommend to the consideration of Congress, the expediency of an immediate and effectual prohibition of Exports, limited to a convenient day in their next Session, and removable, in the mea⟨n⟩time, in the event of a cessation of the Blockade of our Ports.
James Madison
